928 F.2d 405
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Huey Lee STRADER, Petitioner-Appellant,v.Howard CARLTON, Warden, Respondent-Appellee.
No. 91-5199.
United States Court of Appeals, Sixth Circuit.
March 20, 1991.

E.D.Tenn., No. 90-00366;  Edgar, J.


1
E.D.Tenn.


2
DISMISSED.


3
Before KRUPANSKY and BOGGS, Circuit Judges, and WOODS, District Judge.*

ORDER

4
This matter is before the court upon consideration of the appellee's motion to dismiss.


5
A review of the documents before the court indicates that appellant appealed on January 15, 1991, from the January 9, 1991, order denying default judgment.  Such an order is not appealable.    See Bird v. Reese, 875 F.2d 256, 256 (9th Cir.1989) (order);  Grandbouche v. Clancy, 825 F.2d 1463, 1468 (10th Cir.1987);  Adult Film Ass'n of Am., Inc. v. Thetford, 776 F.2d 113, 115 (5th Cir.1985) (per curiam);  McNutt v. Cardox Corp., 329 F.2d 107, 108 (6th Cir.1964) (per curiam).


6
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 8(a), Rules of the Sixth Circuit.



*
 The Honorable George E. Woods, U.S. District Judge for the Eastern District of Michigan, sitting by designation